EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Scott Ulbrich on 7/14/2022.
The application has been amended as follows:

1. 	(Currently Amended) A method of performing percutaneous spinal interbody fusion on a spine of a patient, the method comprising:
	inserting without direct visualization a neuro-monitoring dilating probe into the patient;
	performing neuro-monitoring via the neuro-monitoring dilating probe;
	advancing the neuro-monitoring dilating probe into a disc space;
	passing a second dilator over the neuro-monitoring dilating probe; [[and]] 
advancing the second dilator into the disc space; and
placing an access portal into the disc space.

2.  	(Canceled) 

3.  	(Currently Amended) The method of claim [[2]] 1, further comprising placing a force dissipation device over the second dilator, wherein the access portal is placed through an access portal lock of the force dissipation device.

6.  	(Currently Amended) The method of claim [[2]] 1, further comprising advancing a drill through the access portal until the drill contacts an access portal stop surface of an adjustable stop of the access portal.

8.  	(Currently Amended) The method of claim [[2]] 1, further comprising adjusting a depth stop of the access portal to define a permissible depth that a surgical instrument can penetrate into the patient.  

9. 	(Currently Amended) The method of claim [[2]] 1, further comprising removing tissue from the patient using an articulating curette.

11.  	(Currently Amended) The method of claim [[2]] 1, further comprising inflating an expandable device of a discectomy verification device with contrast medium when the expandable device is located inside of the disc space.

II.	The following is an examiner’s statement of reasons for allowance: Claim 14 of co-owned, co-pending U.S. Application Serial No. 16/877,087 discloses a method involving a neuro-monitoring probe and a second dilator, but fails to disclose at least placing an access portal into a disc space in a method of performing percutaneous spinal interbody fusion on a spine of a patient. There would have been no obvious reason(s) to modify the method of claim 14 of U.S. Application Serial No. 16/877,087 to satisfy at least this/these and/or each of Applicants' claimed limitations. As a result, such modification(s) would have been the result of an application of impermissible hindsight reasoning.

III.	This application is in condition for allowance except for the presence of claims 15-17 directed to a non-elected invention without traverse.  Accordingly, claims 15-17 have been cancelled.

IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775